 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 196 
In the House of Representatives, U. S., 
 
June 4, 2009 
 
RESOLUTION 
Congratulating the University of Tennessee women’s basketball team (the Lady Vols) and Head Coach Pat Summitt on her 1,000th victory. 
 
 
Whereas, on February 5, 2009, Head Coach Pat Summitt recorded her 1,000th win with a victory over Georgia 73–43; 
Whereas Coach Summitt has a lifetime record of 1,000–188 in her more than 35 years of coaching, all with the Lady Vols; 
Whereas Coach Summitt’s first win as Coach of the Lady Vols was on January 10, 1975, against Middle Tennessee State 69–32; 
Whereas, on March 22, 2005, Coach Summitt passed Dean Smith for most NCAA collegiate basketball wins of all-time with a 75–54 victory over Purdue on March 22, 2005; 
Whereas Coach Summitt and the Lady Vols own a 404–62 all-time record verses 12 teams from the Southeastern Conference (SEC); 
Whereas Coach Summitt and the Lady Vols have won 27 SEC titles; 
Whereas Coach Summitt has never had a losing season; 
Whereas Coach Summitt and the Lady Vols have had 32 consecutive seasons with at least 20 wins; 
Whereas Coach Summitt and the Lady Vols teams have gone undefeated in SEC play 8 times; 
Whereas since Tennessee began contesting games with SEC opponents, the Lady Vols have produced a 168–12 record in home games; 
Whereas Coach Summitt has been named SEC Coach of the Year 7 times; 
Whereas Coach Summitt has been named NCAA Coach of the Year 7 times; 
Whereas Coach Summitt and the Lady Vols have an NCAA Tournament Best record (men or women) of 104–19, including 18 NCAA Tournament number 1 seeds; 
Whereas Coach Summitt and the Lady Vols have won 8 NCAA Championships; 
Whereas Coach Summitt is recognized as a leader and role model for her work not only on the basketball court but also for her work off the court; and 
Whereas Coach Pat Summitt's Lady Vols continue their remarkable 100 percent graduation rate, with every student athlete who has completed her eligibility at the University of Tennessee either graduating or working toward all of the requirements for graduation: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the University of Tennessee women's basketball team and Head Coach Pat Summitt on her 1,000th victory; 
(2)recognizes the significant achievements of the players, coaches, students, alumni, and support staff whose dedication and hard work have contributed greatly to the success of the Lady Vols program and Coach Summitt; and 
(3)respectfully requests the Clerk of the House of Representatives to transmit copies of this resolution to the following for appropriate display— 
(A)Dr. John D. Petersen, President of the University of Tennessee; 
(B)Dr. Loren Crabtree, Chancellor of the University of Tennessee, Knoxville; 
(C)Joan Cronan, Women's Athletics Director; and 
(D)Pat Summitt, Women's Basketball Head Coach. 
 
Lorraine C. Miller,Clerk. 
